department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated july 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on september 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms u s corporate_income_tax return for the years ended december 20xx december 20xx and december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx legend org - organization name state - state compantes ein - ein xx - date co-1 address - address city - city co-2 co-3 co-4 - issues whether an organization may continue to qualify for exemption under sec_501 when its non-member income consistently exceeds the fifteen percent limitation of total income whether an organization may continue to qualify for exemption under sec_501 when its sources of income are from conducting bingo activities with the general_public sales of ink markers food and drinks to the general_public and rental of its facilities to the general_public and when the source_of_income is from donations from the general_public whether an organization may continue to qualify for exemption under sec_501 when it fails to correctly file form 990-ez and fails to file form 990-t when due as required under sec_6033 whether an organization no longer exempt under sec_501 is liable for filing form_1120 whether the organization is liable for penalties for failure_to_file tax returns form 990-t under sec_6651 whether the organization is liable for penalties for substantial_underpayment of taxes under sec_6662 if revocation is not upheld whether income to an sec_501 organization is taxable as unrelated_business_income when it is from conducting bingo activities with the general_public sales of ink markers food and drinks to the general_public and when it is from rental of its facilities to the general_public and when it is from donations from the general_public facts form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx 2oxx 2oxx the org org was incorporated as a state non-stock corporation on december 19xx according a copy of a certification by the clerk of the commission dated february 19xx org was granted exemption as an sec_501 organization on july 19xx review of the state state corporation website indicated that org is an active state non-stock corporation with a status date of may 19xx the original certificate was issued december 19xx a copy of org’s articles of incorporation were requested but was not furnished by the organization org’s constitution and by-laws revised march 20xxx which is an operating document sets forth its general purposes as follows the org’s objectives are to operate a civic fraternal_organization to promote the social literary and benevolent interests of its members to acquire and own real_estate and personal_property by gift devise or purchase to conduct dances and socials and to promote the welfare and civic needs of others org’s constitution and by-laws revised march 20xx defines the composition of and terms of service for its board_of directors and officers as follows a board_of directors consisting of seven members shall be elected for staggered terms of one year two years and three years the board_of directors is the official elected body that directs or supervises some activities and control or govern the affairs of the org all officers are elected for a term of one year the president and all officers shall succeed themselves in office as long as it is the desire of the org the service conducted an examination of org for the years ending december 20xx december 20xx and december 20xx the examination resulted from an examination of a related sec_501 organization co-1 co-1 org did not file a form_990 return of organization exempt from income_tax for the year ending december 20xx under its ein of ein rather a form_990 was filed under the ein ein belonging to co-1 co-1 a related sec_501 organization the consolidated form_990 combined sources of income and expense from both org sec_501 activities and co-1 sec_501 activities for the year ending december 20xx form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2oxx 20xx org org filed form 990ez for the years ending december 20xx and december 20xx utilizing its own ein of ein org did not file form 990-t for the years ending december 20xx december 20xx or december 20xx audit work showed that both org and co-1 are governed by the same board_of directors and officers for each of the years under examination the very same individuals that serve as president and treasurer for org also serve as president and treasurer for co-1 the board_of directors for org serves as the board_of directors for co-1 neither organization has a conflict of interest policy the president of org co-1 stated that org owns the building land and improvements located at address city state the building was constructed by members during the late 1950’s and early 1960’s per testimony from the president the building consists of a private area with a flat screen television booths tables chairs and a bar with bar stools restrooms are located at one end the street side and a hallway to a kitchen and private office utilized by org officers are at the other end an open doorway leads to a large open hall with long tables and chairs bingo calling board and flat screen televisions make up about of the square footage of the building on the opposite end of the large hall from the street are storage areas and restrooms a secured room holds the inventory of bingo sheets and sealed cards with sheets on top of each item indicating current counts and inventory values of the gaming supplies according to testimony from the president of org co-1 the sec_501’s activities conducted by org include operation of a bar and kitchen for_the_use_of its members and their guests friday night socials dances and other social activities rental of the hall to the general_public for baby showers dances reunions parties repasses etc org conducts fund raising activities such as raffles among the members car shows and sales of doughnuts to the general_public org receives annual donations from co-2 as well occasionally from other organizations and individuals org sells food drinks and ink markers to participants of bingo_games operated by the related sec_501 organization co-1 co-1 revenue from these org activities is deposited into the co-3 account number which reflects the name of org and ein of ein and serves as the primary checking account for org the president of org co-1 has signature_authority for this checking account as does another member of org audit work showed that in july 20xx org established a checking account at account number which serves as a contingency fund for org proceeds from fundraising events as well as a dollar_figuredollar_figure donation received in 20xx were deposited into the contingency fund form 886-a rev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 2oxx 20xx during 20xx the president of org co-1 has signatory authority for the account as does another member of org the president of org co-1 stated that co-1 conducts its sec_501 activities in the building owned by org there is no lease agreement between org and co-1 during the years under examination according to testimony by the president of org co-1 charitable gaming is the primary fund raising activity conducted by co-1 the sec_501 charitable gaming activities are conducted by the president and treasurer of org co-1 and by another member of org other members of org assist with the selling of sealed cards pull tabs from time to time the volunteer bookkeeper assists with counting of the gaming proceeds and preparation of the bank deposit the president of org co-1 takes the deposit to the bank charitable gaming proceeds are deposited into the co-4 checking account account number org’s name and ein were indicated on the co-4 checking account for the years ending december 20xx and december 20xx for the year ending december 20xx the co-4 checking account was changed to reflect the name and ein of co-1 the president of org co-1 has signature_authority for this account as does another member of org commonwealth of state charitable gaming permits indicate that the permit for the time period of november 20xx through october 20xx was in the name of the sec_501 organization org below is reflected the name of the organization whose name appeared on charitable gaming permits for the indicated periods of time period organization 20xx - 20xx 20xx - 20xx 20xx - 20xx co-1 org co-1 gaming receipts and direct costs for each of the years under examination as reported on form_101 to the state division of charitable gaming are reflected below period gaming receipts direct_cost sec_1 20xx - 20xx 20xx - 20xxx 20xx - 20xxx audit work showed that co-1 paid for facilities related expenses that were invoiced to org from the co-4 checking account the checks were signed by the president of org co-1 these form 886-a rev department of the treasury - internal_revenue_service page -4- schedule no or exhibit year period ended december 20xx 2oxx 20xx form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org expenses included cable television and internet utilities insurance real_estate and personal_property_taxes as well as repairs and maintenance the table below reflects the facilities related disbursements paid for by co-1 for the periods ending december 20xx and december 20xx period facilities related expense sec_1 20xx - 20xx 20xx - 20xx for the period ending december 20xx the facilities related expenses of dollar_figure were attributed to org org conducted bingo activities and controlled the co-4 checking account during this time period testimony provided by the president of org co-1 indicated that org sells drinks food and ink markers to the public during charitable gaming sessions conducted by co-1 audit work determined sales and cost_of_goods_sold for each of the years under examination as reflected below period sales cost_of_goods_sold 20xx - 20xx 20xx - 20xx 20xx - 20xx audit work showed that org rents the building and improvements to the public rental income for each of the years under examination is reflected below period rental income 20xx - 20xx 20xx - 20xx 20xx - 20xx audit work showed that org received donations on an annual basis from individuals and businesses donations received from the general_public for each of the years under examination are shown below period donation income 20xxx - 20xx 20xx - 20xx 20xx - 20xx form 886-a rev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx 20xx 20xx audit work showed that org made deposits into its checking account with co-3 during 20xx in the amount of dollar_figure and during 20xx in the amount of for which no identification for the source of the funds was provided audit work showed that org had fundraising income of dollar_figuredollar_figure during 20xx from sales of doughnuts to the general_public and incurred dollar_figuredollar_figure in direct costs audit work determined that for the form 990ez filed by org for the year ending december 20xx income was understated by dollar_figuredollar_figure expenses were understated by dollar_figuredollar_figure cash in bank was overstated by dollar_figures inventory was not reported audit work determined that for the form 990ez filed by org for the year ending december 20xx income was understated by dollar_figuredollar_figure expenses were understated by dollar_figuredollar_figure inventory was not reported the president of org co-1 provided a letter addressed to the service dated june 20xx submitting a plan to address the charitable_organization paying a disproportionate amount of the org operating_expenses the letter stated the org is used percent of the time by the charitable_organization based on the operating_expenses of the past years the charitable_organization will be assessed dollar_figuredollar_figure per month for org usage effective july 20xx this letter is attached as exhibit the president of org co-1 provided a letter addressed to the service dated august 20xx which stated the org members unanimously voted to terminate it sec_501 tax-exempt status effective october 20xx the letter is attached as exhibit the chairman of the board_of the org provided to the service a org resolution dated september 20xx the resolution states the board_of directors of the org address city state hereby acknowledges the termination of the org’ sec_50 tax exempt status as of october 20xx be it resolved the board_of directors will work diligently with the org’s officers and persons responsible for reports to ensure that tax reports and pertinent information are submitted in a timely manner form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx 20xx 20xx org the board_of directors further resolves to work toward the goal of regaining the c tax exempt status by strict compliance with all requirements of the irs and any other agency involved the resolution is attached as exhibit form 886-a rev page -7- department of the treasury - internal_revenue_service fotm a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx zoxx 2oxx org law sec_501 of the internal_revenue_code provides that orgs organized and operated exclusively for pleasure recreation and other nonprofitable purposes are exempt from federal_income_tax provided no part of the net_earnings inures to the benefit of any private shareholder sec_6001 of the code addresses notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 of the internal_revenue_code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6601 of the code addresses interest on underpayment nonpayment or extensions of time for payment of tax a general_rule if any amount of tax imposed by this title whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under section shall be paid for the period from such last date to the date paid sec_6651 of the code addresses failure_to_file tax_return or to pay tax a addition to the tax in case of failure-- to file any return required under authority of subchapter_a of chapter there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6662 of the code addresses the imposition of accuracy-related_penalty on underpayments of taxes form 886-a rev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx a if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies d a in general it there is an understatement of income_tax for any taxable_year where the understatement exceed percent of the tax required to be shown on the tax_return for the taxable_year or d a ii dollar_figuredollar_figure public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revproc_71_17 1971_1_cb_683 sec_1 c of the treasury regulations provides that in general the exemption extends to social and recreational_clubs which are supported by membership fees dues and assessments however a org otherwise entitled to exemption will not be disqualified merely because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 of the treasury regulations provides a club which engages in business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 sec_1_6001-1 of the treasury regulations in conjunction with sec_1_6001-1 of the treasury regulations provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a rev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx 20xx org revproc_71_17 1971_1_cb_683 states use of a club's facilities by the general_public is important since it may indicate the existence of a nonexempt purpose or if not of sufficient substantiality to result in loss of exemption it may make the club liable for unrelated_business_income_tax revproc_71_17 1971_1_cb_683 and sets forth the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmembers use of their facilities if records are not maintained in accordance with the revenue_procedure all receipts may be classified as nonmember income revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status revrul_69_636 19xx - c b demonstrates that when a social_club exempt on sec_501 permits another organization exempt under sec_501 to utilize its facilities to raise funds for charity and charges the other exempt_organization its direct costs only the activity will not result in inurement to the club or its members these charges do not include any pro_rata share of overhead expenses or depreciation these charges will not reimburse the club for any portion of the expenses normally incurred in running the club for members 76_f2d_597 2d cir states that the court in determining whether income derived from nonmembers inured to the benefit of members held that a club may make a profit on occasion but taken by and large the returns from outsiders should do no more than reimburse the club for its costs however if upon computation they are such a source_of_income over a substantial period of time so as to justify the conclusion that it is deliberate such net earning inure to the benefit of the members though they are not distributed polish american club inc v commissioner 33_tcm_925 tcmemo_1974_207 held that the statutes and regulations require that exempt social clubs be organized and operated exclusively for pleasure recreation and other nonprofitable purposes the case law has modified this requirement by allowing social clubs to qualify for exemption under section form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 2oxx 20xx c when its outside profits were strictly incidental to club activities not as a result of an outside business and either negligible or nonrecurring however when the outside income is both substantial and recurring the statutory requirements are not satisfied and the social_club is not exempt from tax the minnequa university club v commissioner 30_tcm_1305 - tax_court held that nonprofitable operation requirement has been tempered somewhat by the exclusively regulations and case law the cases clearly permit generation of some income from nonmember sources so long as the activity generating such income is merely incidental and the income is either negligible or nonrecurring where outside income is both substantial and recurring the statutory requirements are obviously not met and loss of tax-exempt status must result 345_f2d_52 - court_of_appeals 5th circuit states under the taxpayer's construction of sec_501 it would be a simple matter to tack a profitable business on to a club that was having difficulty in carrying as large and luxurious a plant as the members might like without the payment of burdensome dues the fort worth club cannot deny it has derived substantial and recurrent profit from a business altogether unrelated to its activities as a social_club 536_f2d_572 - court_of_appeals circuit it should be noted that tax exemptions are to be strictly construed and that ppc had an obligation to maintain records adequate to establish a right to the tax exemption it claimed see sec_6001 and revproc_71_17 in light of these considerations the club has the burden of establishing how much of the revenue was attributable to members or nonmembers form 886-a rev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx 20xx org taxpayer’s position the president of club co-1 agreed to club’s revocation of exemption under sec_501 of the internal_revenue_code by signing f6018-a the president acknowledged the requirement to file income_tax returns he signed and filed form_1120 for the years ending december 20xx december 20xx and december 20xx the president paid the income_tax liabilities on october 20xx related to the forms for the years ending december 20xx december 20xx and december 20xx form 886-a rev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx 20xx org government’s position exemption issues in order to determine whether org’s sources of non-member income exceed the allowed addressed in public law the following analysis must be completed org’s sources of member income are as follows period member income 20xx - 20xx 20xx - 20xxx 20xx - 20xx ss ss ss ss ss ss ss ss ss org’s sources of non-member income are as follows period 20xx - 20xx 20xx - 20xx non-member income ss ss ss ss ss ss source dues dues initiation fees raffles bus trip total for 20xx dues initiation fees raffles bus trip total for 20xx source rent donations misc income bar income cost_of_goods_sold total for 20xx rent donations bar income cost_of_goods_sold misc income bingo receipts form 886-a rev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx zoxx 2oxx 20xx - 20xxx direct costs building expenses total for 20xx rent less refunds donations doughnut sales cost_of_goods_sold bar sales cost_of_goods_sold total for 20xx org’s member and non-member income for each of the three years under examination are summarized below period member non-member _ of total income non-member 20xx - 20xx 20xx - 20xxx 20xx - 20xx under the minnequa university org v commissioner where outside income is both substantial and recurring the statutory requirements are obviously not met and loss of tax- exempt status must result this is consistent with the findings of this examination because org’s non-member income is substantial in relation to its other income in all years under examination and recurs in each of the years the org must lose its exemption under sec_501 of the internal_revenue_code public law specifies that an organization exempt under sec_501 may not have more than of income from non-member sources org fails the test for the year ending december 20xx where its non-member percentage of total income wa sec_87 percent org fails the test for the year ending december 20xx where its non-member percentage of total income was percent org again failed the test for the year ending december 20xx where its non-member percentage of total income wa sec_91 percent because the non-member income for org consistently exceeded the percent limitation org is no longer eligible for exemption under sec_501 and sec_501 of the internal_revenue_code and said exemption should be revoked form 886-a rev department of the treasury - internal_revenue_service page -14- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2oxx 20xx org jockey org v helvering held that if it turns out upon computation that they are such a source over a substantial enough period to justify the conclusion that this is deliberate we agree with the board that the org is making earnings which ‘inure to the benefit’ of the members though they are not distributed the finding in jockey org is consistent with the findings in this examination inurement to the members occurred during 20xx and 20xx the members of org have during 20xx and 20xx enjoyed the benefit of having the majority of the expenses associated with operating the building they own paid for by co-1 these payments were from a checking account where checks were signed by the president of org co-1 org has for the years under examination been in control of co-1 and thereby the incomes derived from co-1's activities this is demonstrated by payment of facilities related expenses from co-1 charitable gaming income the lack of an independent board_of directors and officers has permitted this control in addition officers and board_of directors which have authority over both org and co-1 have facilitated this control resulting in inurement to the members of org as a result org’s exemption under sec_501 should be revoked revrul_69_636 provides the framework that org could have followed but chose not to when a social org exempt on sec_501 permits another organization exempt under sec_501 to utilize its facilities to raise funds for charity and charges the other exempt_organization its direct costs only the activity will not result in inurement to the org or its members these charges do not include any pro_rata share of overhead expenses or depreciation these charges will not reimburse the org for any portion of the expenses normally incurred in running the org for members such was not the case in this examination co-1 paid for the majority of all org facilities related expenses during 20xx and 20xx the expenses included utilities insurance and taxes as well as building repairs and grounds maintenance the president of org co-1 signed all of the checks when paying these expenses this is a textbook example of inurement to the members of a sec_501 organization org as a result org’s exemption under sec_501 should be revoked sec_501 of the internal_revenue_code provides that orgs organized and operated exclusively for pleasure recreation and other nonprofitable purposes are exempt from federal_income_tax provided no part of the net_earnings inures to the benefit of any private shareholder inurement to the members has permitted org to continue to exist without the inurement resulting from the payment of all operating_expenses for the building by co-1 and its charitable gaming activities org would have had to look to the members to pay the operating_expenses which ranged from dollar_figure in 20xx to dollar_figure in 20xx and to dollar_figure in 20xx member income for 20xx was dollar_figure for 20xx it was dollar_figuredollar_figure and for 20xxx it was ss it is unlikely that member income would increase to the level of the building operating_expenses based upon testimony by the president the members of the social org pay dollar_figure per month as dues and none of the members is willing to pay any more than the current rate of sdollar_figure per month in this instance org form 886-a rev department of the treasury - internal_revenue_service page -15- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2oxx 20xx org would need to seek funding from outside of the organization all of which would lead to the same conclusion org clearly no longer qualifies for exemption under sec_501 and sec_501 of the internal_revenue_code and said exemption should be revoked sec_6001 and sec_6033 require that all organizations exempt under sec_501 file a return stating specifically the items of gross_income receipts and disbursements org did not correctly file form 990-ez for the year ending december 20xx total income reported on form 990-ez was total income per the examination was dollar_figure exhibit provides the details of all adjustments made as the result of the examination of the form 990-ez for year ending december 20xx org failed to meet the filing_requirements of sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 as such said exemption should be revoked org did not correctly file form 990-ez for the year ending december 20xx total income reported on form 990-ez was dollar_figure total income per the examination was dollar_figure exhibit provides the details of all adjustments made as the result of the examination of the form 990-ez for the year ending december 20xx org failed to meet the filing_requirements of sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 org is therefore no longer eligible for exemption under sec_501 of the internal_revenue_code sec_1_6001-1 in conjunction with sec_1_6001-1 provide that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must maintain permanent records such that books_and_records including inventories that are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax the requirements of sec_6033 must also be met org failed to file when due form 990-t for the years ending december 20xx 20xx and 20xx org failed to comply with the filing_requirements of sec_1_6001-1 and sec_1 c and sec_6033 which is required to be recognized as exempt under sec_501 of the internal_revenue_code org failed to file when due form 990-t for the years ending december 20xx 20xx and 20xx org failed to correctly file form 990-ez for the years ending december 20xx and 20xx the failure of org to file forms 990-t and correctly file forms 990-ez is consistent with the findings in revrul_59_95 where the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not form 886-a rev department of the treasury - internal_revenue_service page -16- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2oxx 2oxx org established that it is observing the conditions required for the continuation of exempt status org has consistently failed to comply with the filing_requirements of sec_6001 and sec_6033 of the internal_revenue_code and the treasury regulations that implement the code asa result org’s exemption under sec_501 of the internal_revenue_code should be revoked sec_6651 of the internal_revenue_code provides for penalties to be charged for failure_to_file returns when due org failed to file form 990-t for years ending december 20xx 20xx and 20xx as such org is liable for sec_6651 penalties for failure_to_file for all three years under examination org requested waiver of the penalties under sec_6651 and the service accepted the request as reasonable_cause giving due consideration to the fact the org paid the income_tax liabilities for form_1120 for the years ending december 20xx december 20xx and december 20xx as agreed sec_6662 of the internal_revenue_code provides for penalties to be charged for substantial_understatement of taxes the penalties apply when the amount of tax exceeds of the amount tax reported in this case org failed to file form 990-t for years ending december 20xx 20xx and 20xx no taxes were reported therefore org is liable for penalties for substantial_understatement of taxes for all three years under examination org requested waiver of the penalties under sec_6662 and the service accepted the request as reasonable_cause giving due consideration to the fact the org paid the income_tax liabilities for form_1120 for the years ending december 20xx december 20xx and december 20xx as agreed org has requested termination of its exempt status under sec_501 effective october 20xx based upon the unanimous vote of the members org’s board_of directors has issued a board resolution acknowledging termination effective october 20xx however org has not provided the required documents for the service to accept the request the service requires articles of dissolution and a statement attesting to the distribution of the assets the service would also require org to file form 990-t for the years ending december 20xx 20xx and 20xx org must then pay all taxes due org would be required to pay all failure_to_file penalties under sec_6651 and all substantial_understatement of taxes under sec_6662 as org has not furnished these documents and the payments have not been made the service’s position remains unchanged proposed revocation of org’s exempt status under sec_501 of the internal_revenue_code will be pursued attached are exhibits reflecting income and expenses as reported adjustments per audit work performed and income and expenses as adjusted the exhibits also reflect the income and expenses required to be reported on form_1120 and the related_income tax exhibit reports form 886-a rev department of the treasury - internal_revenue_service page -17- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december org 20xx 20xx 20xx information for the form_990 and form_1120 for december 20xx exhibit reports information for the form 990ez and form_1120 for december 20xx exhibit reports information for the form 990ez and form_1120 for december 20xx conclusion org no longer qualifies for exemption under sec_501 of the internal_revenue_code as non-member income consistently exceeded the percent limitation of total income in all three years under examination nonmember income sources consisted of the following activities with the general_public charitable gaming sales of ink markers food and drinks rental of its facilities and donations from the general_public hence revocation of org’s exemption is proposed effective january 20xx it is the service’s position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly revocation of the organization's exempt status is proposed effective january 20xx org is liable for filing form_1120 returns for the tax periods ending december 20xx and all subsequent years org is liable for penalties under sec_6651 of the internal_revenue_code for failure_to_file tax returns when due for all three years under examination org is liable for penalties under sec_6662 of the internal_revenue_code for substantial_understatement of tax for each of the three years under examination alternative position unrelated_business_income issue issue if revocation is not upheld whether income to an sec_501 organization is taxable as unrelated_business_income when it is from conducting bingo activities with the general_public sales of ink markers food and drinks to the general_public and when it is from rental of its facilities to the general_public and when it is from donations from the general_public form 886-a rev department of the treasury - internal_revenue_service page -18- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx 20xx 20xx facts according to testimony by the president of org co-1 charitable gaming is the primary fund raising activity conducted by co-1 the sec_501 charitable gaming activities are conducted by the president and treasurer of org co-1 and by another member of org other members of org assist with the selling of sealed cards pull tabs from time to time the volunteer bookkeeper assists with counting of the gaming proceeds and preparation of the bank deposit the president of org co-1 takes the deposit to the bank charitable gaming proceeds are deposited into the co-4 checking account account number org’s name and ein were indicated on the co-4 checking account for the years ending december 20xx and december 20xx for the year ending december 20xx the co-4 checking account was changed to reflect the name and ein of co-1 the president of org co-1 has signature_authority for this account as does another member of org commonwealth of state charitable gaming permits indicate that the permit for the time period of november 20xx through october 20xx was in the name of the sec_501 organization org below is reflected the name of the organization whose name appeared on charitable gaming permits for the indicated periods of time period organization 20xx - 20xx 20xx - 20xx 20xx - 20xx co-1 org co-1 gaming receipts and direct costs for each of the years under examination as reported on form_101 to the state division of charitable gaming are reflected below period gaming receipts direct_cost sec_1 20xx - 20xxx 20xx - 20xxx 20xx - 20xxx audit work showed that co-1 paid for facilities related expenses that were invoiced to org from the co-4 checking account the checks were signed by the president of org co-1 these expenses included cable television and internet utilities insurance real_estate and personal_property_taxes as well as repairs and maintenance the table below reflects the facilities related disbursements paid for by co-1 for the periods indicated form 886-a rev department of the treasury - internal_revenue_service page -19- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx zoxx 2oxx org period facilities related expense sec_1 20xx - 20xx 20xx - 20xx for the period ending december 20xx the facilities related expenses of dollar_figure were attributed to org org conducted bingo activities and controlled the co-4 checking account during this time period testimony provided by the president of org co-1 indicated that org sells drinks food and ink markers to the public during charitable gaming sessions conducted by co-1 audit work determined sales and cost_of_goods_sold for each of the years under examination as shown below period sales cost_of_goods_sold 20xx - 20xx 20xx - 20xxx 20xx - 20xx audit work showed that org rents the building and improvements to the public rental income for each of the years under examination is reflected below period rental income 20xx - 20xxx 20xx - 20xx 20xx - 20xxx audit work showed that org receives donations on an annual basis from individuals and businesses donations received from the general_public for each of the years under examination are shown below period donation income 20xx - 20xx 20xx - 20xx 20xx - 20xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure audit work showed that org made deposits into its checking account with co-3 during 20xxx in the amount of dollar_figuredollar_figure and during 20xx in the amount of dollar_figure for which no identification for the source of the funds was provided form 886-a rev department of the treasury - internal_revenue_service page -20- schedule no or exhibit year period ended december 20xx 2oxx 2oxx form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org audit work showed that org had fundraising income of ss during 20xx from sales of doughnuts to the general_public and incurred dollar_figuredollar_figure in direct costs law sec_501 of the internal_revenue_code provides that clubs organized and operated exclusively for pleasure recreation and other nonprofitable purposes are exempt from federal_income_tax provided no part of the net_earnings inures to the benefit of any private shareholder sec_511 of the code addresses imposition of tax on unrelated_business_income of charitable etc organizations a charitable etc organizations taxable at corporation rates organizations subject_to tax a organizations described in sec_401 and sec_501 the tax imposed by paragraph shall apply in the case of any organization described in sec_501 which is exempt by reason of sec_501 sec_512 of the code defines unrelated_business_taxable_income for social clubs as all gross_income that is not exempt_function_income furthermore it provides that the unrelated taxable_income of an organization described in sec_501 means the gross_income excluding any exempt_function_income less the deductions allowed by chapter of the code which are directly connected with the production of the gross_income excluding exempt_function_income sec_512 of the code defines exempt_function_income as gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid sec_6001 of the code addresses notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 of the internal_revenue_code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and form 886-a rev department of the treasury - internal_revenue_service page -21- schedule no or exhibit year period ended december 20xx 2oxx 20xx form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the ' secretary may from time to time prescribe sec_6601 of the code addresses interest on underpayment nonpayment or extensions of time for payment of tax a general_rule if any amount of tax imposed by this title whether required to be shown on a return or to be paid_by stamp or by some other method is not paid on or before the last date prescribed for payment interest on such amount at the underpayment rate established under section shall be paid for the period from such last date to the date paid sec_6651 of the code addresses failure_to_file tax_return or to pay tax a addition to the tax in case of failure-- to file any return required under authority of subchapter_a of chapter there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate sec_6662 of the code addresses the imposition of accuracy-related_penalty on underpayments of taxes a imposition of penalty if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies d a in general it there is an understatement of income_tax for any taxable_year where the understatement exceed percent of the tax required to be shown on the tax_return for the taxable_year public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state b within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as form 886-a rev department of the treasury - internal_revenue_service page -22- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 20xx 2oxx org the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 sec_1 c of the income_tax regulations provides that in general the exemption extends to social and recreational_clubs which are supported by membership fees dues and assessments sec_1_501_c_7_-1 of the regulations provides a club which engages in business such as making its social and recreational facilities available to the general_public and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 is not organized revproc_71_17 1971_1_cb_683 states use of a club's facilities by the general_public is important since it may indicate the existence of a nonexempt purpose or if not of sufficient substantiality to result in loss of exemption it may make the club liable for unrelated_business_income_tax revproc_71_17 1971_1_cb_683 and sets forth the record-keeping requirements for social clubs exempt under sec_501 with respect to nonmembers use of their facilities if records are not maintained in accordance with the revenue_procedure all receipts may be classified as nonmember income revrul_69_636 19xx - c b demonstrates that when a social_club exempt on sec_501 permits another organization exempt under sec_501 to utilize its facilities to raise funds for charity and charges the other exempt_organization its direct costs only the activity will not result in inurement to the club or its members these charges do not include any pro_rata share of overhead expenses or depreciation these charges will not reimburse the club for any portion of the expenses normally incurred in running the club for members 536_f2d_572 - court_of_appeals circuit it should be noted that tax exemptions are to be strictly construed and that ppc had an obligation to maintain records adequate to establish a right to the tax exemption it claimed see sec_6001 and revproc_71_17 in light of these considerations the club has the burden of establishing how much of the revenue was attributable to members or nonmembers 345_f2d_52 - court_of_appeals 5th circuit states under the taxpayer's construction of sec_501 it would be a simple matter to tack a profitable business on to a club that was having difficulty in carrying as large and luxurious a plant as the members might like without the payment of burdensome form 886-a rev department of the treasury - internal_revenue_service page -23- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2o0xx 20xx org dues the fort worth club cannot deny it has derived substantial and recurrent profit from a business altogether unrelated to its activities as a social_club government’s position the state division of charitable gaming issued a charitable gaming permit to org for the time period of november 20xx through october 20xx the co-4 checking account where the gaming proceeds were deposited carried the name of the org and carried the ein of ein belonging to org officers and members of org conducted the charitable gaming activities with the general_public when org conducted charitable gaming activities with the general_public it violated sec_1_501_c_7_-1 of the regulations the income of dollar_figuredollar_figure from the public gaming activities is not exempt_function_income as defined in sec_512 a a and a b of the internal_revenue_code in that the income is derived from activities conducted by members with the general_public and not from activities conducted by members with members of the org this income is therefore unrelated_business_income and taxable under sec_511 of the internal_revenue_code org sold drinks food and ink markers to the general_public during charitable gaming activities org also sold these same items to its members and guests under pittsburgh press club v united_states and revproc_71_17 the org has the burden of establishing how much of the revenue was attributable to members or nonmembers org did not furnish records differentiating between sales to members and sales to non-members as such all sales are deemed to be from non-members and are by definition unrelated_business_income org is therefore subject_to taxation on its unrelated_business_income under sec_511 of the internal_revenue_code org rented its facilities to the general_public during each year of the examination rental income was dollar_figuredollar_figure in 20xx dollar_figuredollar_figure in 20xx and dollar_figure in 20xx such rental income is not exempt_function_income for a sec_501 organization as defined in sec_512 in that the source_of_income is not from members the income is substantial in relation to its other income in 20xx and 20xx and has been ongoing throughout the years under examination the rental income is therefore taxable as unrelated_business_income under sec_511 of the internal_revenue_code org received donations from the general_public for each of the years under examination sec_512 of the code defines unrelated_business_taxable_income for social orgs as all gross_income that is not exempt_function_income sec_512 of the code defines exempt_function_income as gross_income from dues fees charges or similar amounts paid_by members in that donations from the public are not paid_by members such income is not exempt_function_income the donation income from the general_public and not members is form 886-a rev department of the treasury - internal_revenue_service page -24- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx 2oxx 20xx org therefore taxable as unrelated_business_income under sec_511 of the internal_revenue_code the findings under united_states v fort worth org of fort worth texas are not unlike what org has experienced the fort worth org cannot deny it has derived substantial and recurrent profit from a business altogether unrelated to its activities as a social org org conducted gaming activities with the public during twelve of the thirty-six months under examination org regularly rents its facilities to the general_public org regularly receives donations from the general_public org regularly sells food drinks and ink markers to the general_public each of these activities resulted in recurrent profit from business altogether unrelated to its activities as a social org as such the income associated with each of these activities is taxable as unrelated_business_income under sec_511 of the internal_revenue_code sec_6651 of the internal_revenue_code provides for penalties to be charged for failure_to_file returns when due org failed to file form 990-t for years ending december 20xx 20xx and 20xx as such org is liable for sec_6651 penalties for failure_to_file for all three years under examination sec_6662 of the internal_revenue_code provides for penalties to be charged for substantial_understatement of taxes the penalties apply when the amount of tax exceeds of the amount tax reported in this case org failed to file form 990-t for years ending december 20xx 20xx and 20xx no taxes were reported therefore org is liable for penalties for substantial_understatement of taxes for all three years under examination attached are exhibits reflecting income and expenses as reported adjustments per audit work performed and income and expenses as adjusted the exhibits also reflect the income and expenses required to be reported on form 990-t and the related_income tax exhibit reports information for the form_990 and form 990-t for december 20xx exhibit reports information for the form 990ez and form 990-t for december 20xx exhibit reports information for the form 990ez and form 990-t for december 20xx conclusion org is liable for unrelated_business_income on the following activities e e e e gaming activities conducted with the general_public sales of food drinks and ink markers to the general_public rental of the facilities to the general_public donation income from the general_public form 886-a rev department of the treasury - internal_revenue_service page -25- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended december 20xx 20xx 20xx org is liable for filing form 990-t for the years ending december 20xx 20xx and 20xxx org is liable for penalties under sec_6651 of the internal_revenue_code for failure file tax returns when due for all three years under examination org is liable for penalties under sec_6662 of the internal_revenue_code for substantial_understatement of tax for each of the three years under examination form 886-a rev department of the treasury - internal_revenue_service page -26-
